Citation Nr: 0030024	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-03 938	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from April 1944 to December 
1944.  In a September 1946 rating decision, the RO granted 
service connection for an acquired psychiatric disorder, 
consisting of a neurosis.  In an October 1947 rating 
decision, the RO severed service connection for an acquired 
psychiatric disorder, concluding that the September 1946 
rating decision was clearly and unmistakably erroneous.  The 
RO further determined that the acquired psychiatric disorder 
noted during the veteran's service clearly and unmistakably 
pre-existed service, and the RO concluded that the disorder 
did not increase in severity during service.  The veteran did 
not appeal the October 1947 rating decision after being 
notified of it, and that decision became final.  

In December 1983, the veteran filed a VA Form 21-526 
("Veteran's Application for Compensation or Pension"), 
seeking service connection for an acquired psychiatric 
disorder.  The RO denied the claim in a December 1983 rating 
decision, and the veteran appealed the denial of the claim.  
In a September 1985 decision, the Board of Veterans' Appeals 
(Board) affirmed the denial of the claim of service 
connection for an acquired psychiatric disorder.  The Board's 
decision noted, among other things, that new and material 
evidence had not been submitted to reopen the claim for 
service connection for an acquired psychiatric disorder.  
However, as was sometimes customary prior to the creation of 
the United States Court of Appeals for Veterans Claims 
(Court), the Board adjudicated the claim on its merits.  

In March 1987, an expanded panel of the Board reconsidered 
the appeal of service connection for an acquired psychiatric 
disorder, and affirmed the September 1985 Board decision.  
The expanded panel of the Board found that there was no 
obvious error in the Board decision of September 1985 denying 
service connection for an acquired psychiatric disorder.  

In February 1998, the veteran requested that his claim of 
service connection for an acquired psychiatric disorder be 
reopened.  This appeal arises from a May 1998 rating 
decision, in which the RO concluded that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  


FINDINGS OF FACT

1.  A September 1985 Board decision declined to reopen the 
claim of service connection for an acquired psychiatric 
disorder, and the Board denied the claim on its merits, 
finding that the evidence then of record did not show that 
the veteran's acquired psychiatric disorder began in service 
or increased in severity during service.  

2.  Additional evidence submitted since September 1985 
includes records of private medical treatment, showing that 
the veteran continues to be treated for a psychiatric 
disorder, and the veteran's own statements that he did not 
have symptoms prior to service and that he was exposed to 
stressful events during service; the evidence is of such 
significance that it must be considered to fairly decide the 
merits of the case.  


CONCLUSION OF LAW

Evidence received since the September 1985 Board decision is 
new and material; and the claim of service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record in September 1985, when the Board 
denied service connection for an acquired psychiatric 
disorder, included the veteran's service medical records.  A 
report of the veteran's physical examination on induction in 
April 1944 shows that his nervous system was normal.  A 
medical report, dated in July 1944, noted the veteran's 
complaints of nervousness and an inability to swallow.  The 
report indicated that, the veteran had experienced a 
"general nervous breakdown" prior to service, which 
resulted in his losing 31 pounds.  He continued to have 
difficulty swallowing, but he had not experienced further 
weight loss.  He had seen numerous physicians without relief, 
and his tonsils were removed in 1941, with no resulting 
improvement.  It was reported that, prior to service, the 
veteran had worked as a weaver, but he then worked only two 
or three days a week because of his symptoms.  A medical 
report, dated in August 1944, indicated that the veteran had 
been hospitalized for medical treatment after serving aboard 
the USS Kadashan Bay, and it was further noted that he had 
not had combat experience.  Following clinical evaluation, 
the diagnosis was mixed type psychoneurosis.  A report of a 
military medical board, dated in November 1944, shows that 
the veteran was admitted to the sick list in July 1944, with 
complaints of nervousness and an inability to swallow.  He 
was transferred to the naval base hospital, where a diagnosis 
of mixed type psychoneurosis was recorded.  The veteran gave 
a history of stammering throughout his entire life.  He 
indicated that, four years previously, he had been confined 
to bed for a period of eight weeks with what was described as 
a "general nervous breakdown".  At that time, he 
experienced an extreme nervousness and an inability to 
swallow, which he described as a choking sensation.  It was 
noted that, for many years, the veteran had demonstrated 
emotional inadequacies, tending to become tense, easily 
excited, and tremulous at the least provocation.  On clinical 
evaluation, he was anxious, apprehensive and very tremulous.  
The veteran was ill at ease, and there was a marked stammer 
in his speech.  The examiner reported that the veteran had 
many somato-sensory complaints, consisting of headaches, 
abdominal disturbances, dizziness, and hysterioid reactions.  
His insight was poor.  The diagnosis was mixed type 
psychoneurosis, and the medical report concluded that the 
veteran's disability pre-existed service, and was not 
aggravated by service.  

On VA examination of the veteran in July 1946, he was 
somewhat tense.  The examiner noted a twitching around the 
veteran's mouth, and also a stammering speech.  It was 
reported that he had been a nervous child, and he had 
demonstrated a speech defect.  He left school in seventh 
grade, due to embarrassment concerning his speech.  From that 
time until four or five years earlier, he did not stammer.  
Five years earlier, the veteran had had a nervous breakdown.  
However, his symptoms had sufficiently improved to permit him 
to be inducted into the service.  Following clinical 
evaluation, the diagnosis was psychoneurosis.  

A report of a VA hospital summary, dated in August 1946, 
indicated that the veteran had been hospitalized at the VA 
hospital in Roanoke, Virginia (Roanoke VAMC).  The hospital 
summary contained a report of the veteran's history provided 
by his wife.  She indicated that the veteran had always been 
"slightly nervous", but she asserted that his condition had 
increased in severity as a result of his military service, 
and that it was considerably worse since his separation from 
service.  The admission diagnosis was mixed type 
psychoneurosis.  

In an August 1947 letter, the veteran's wife indicated that 
his nerves had been extremely bad since his discharge from 
service.  He had been forced to give up his employment as a 
weaver, and he had had to take a lower paying job.  He was no 
longer able to work full-time.  

In an August 1947 letter, Mr. [redacted], personnel 
manager at the mill at which the veteran had been employed, 
recalled that the veteran had been reinstated in his pre-
service job at the mill in January 1945, after his return 
from service.  The veteran discontinued his employment as a 
weaver in March 1945, and he stated that his nerves were 
definitely the reason for his quitting.  Mr. [redacted] indicated 
that he regretted the veteran's termination of his employment 
because he had been one of the mill's best weavers.  The 
veteran had been forced to take another position at the mill, 
which paid considerably less than his previous position.  

In an August 1947 letter, Kenan Casteen, M.D., reported that 
the veteran had consulted him prior to his service and on 
several occasions after his discharge from service.  Dr. 
Casteen stated that the veteran seemed to be somewhat nervous 
prior to his enlistment, but his current symptoms appeared to 
be worse than those before his service.  Dr. Casteen 
acknowledged that he did not know the nature of the veteran's 
military service, but the veteran was himself convinced that 
his military service had aggravated his condition.  

In an August 1947 letter, S. E. Pace, M.D., reported having 
been the veteran's family physician for twelve years.  Dr. 
Pace indicated that, the veteran had usually been highly 
nervous, but he had understood his problem and had done his 
best to work, behave responsibly, support his family, and 
hold a job.  Dr. Pace opined that, the veteran had not been 
the same since service.  All of his nervous symptoms had 
become more pronounced.  He was restless, unable to 
concentrate, and unable to retain his previous employment.  

In a letter received in September 1947, the veteran's wife 
again asserted that he had been earning income sufficient to 
support his family prior to service, but he had been forced 
to take a lower paid job after his separation from service 
because he was very nervous.  A letter, dated in September 
1947, from Dr. Pace, was also submitted.  Dr. Pace repeated 
previous opinions that the veteran had become highly nervous 
since his separation from service, and he had been unable to 
adapt to his prior civilian employment.  A letter, dated in 
September 1947, from Dr. Casteen, was submitted.  Dr. 
Casteen's September 1947 letter essentially repeated the 
content of his August 1947 letter.  

A report of a VA hospital discharge summary, dated from 
October 1969 to January 1970, indicated that the veteran had 
been hospitalized at the VA hospital in Durham, North 
Carolina (Durham VAMC).  He stated that he decided to go 
there in the wake of his wife's complaints after an outburst 
of his temper.  

On VA examination in February 1970, the veteran reported that 
his nerves had been bothering him to the point at which he 
felt exhausted.  He had been unable to work since December 
1967.  He complained of a tight feeling in his throat, an 
inability to catch his breath, crying out in his sleep, 
blackout spells, and dysphasia.  The examiner's diagnosis was 
anxiety neurosis.  

Records of VA medical treatment of the veteran at the Durham 
VAMC, dating from January 1976 to March 1976, were 
subsequently associated with the claims folder.  These 
records include examiner assessments of depression and 
passive-aggressive personality.  

On VA examination in August 1976, the veteran reported that 
he had not worked since 1974 because he was mentally and 
physically exhausted.  Following clinical evaluation, the 
psychiatrist's diagnosis was moderate to moderately severe 
neurosthenic neurosis with hysterical features.  

In a December 1983 report, Paul A. Mabe, M.D., noted that the 
veteran had a longstanding history of a severe anxiety state.  
The veteran's complaints of being very nervous, irritable, 
easily agitated and restless were noted.  He complained of an 
inability to cope with the stresses of average life.  Dr. 
Mabe's diagnosis was of chronic severe anxiety with 
somatization, and he opined that the veteran's disability 
might have commenced in the 1950s.  

Records of VA medical treatment of the veteran, dating from 
January 1984 to September 1984, and reports of 
hospitalization of the veteran at the Durham VAMC in January 
1984, March 1984, and October 1984, were associated with the 
claims folder.  Medical diagnoses included dysthymic 
disorder, passive dependent personality disorder, and 
affective disorder with melancholia.  The medical records did 
not contain a medical opinion relating the onset of an 
acquired psychiatric disorder to service or a medical opinion 
that an acquired psychiatric disorder preexisted service and 
was aggravated by service.  

The veteran was accorded a hearing before traveling members 
of the Board in March 1985.  Despite attempts to locate the 
hearing transcript, the transcript is not available.  
However, the veteran's testimony at the hearing was described 
by, and considered in, the Board's decision of September 
1985.  At the time of the hearing, the veteran submitted 
written statements from seven acquaintances in support of his 
claim.  Each acquaintance essentially indicated that the 
veteran's nerves had become much worse after his military 
service.  A letter from the veteran's wife, dated in March 
1985, indicated that the veteran had been a well man mentally 
and physically prior to service.  After his discharge from 
service, he had changed and acted as if he did not know his 
wife, his children, or his mother, who lived with them.  The 
veteran's wife described his nervous symptoms as including, 
sweaty palms, muscle spasms, cramps, chills, throat spasms 
causing an inability to swallow, poor appetite, and an 
inability to sleep.  

Evidence submitted since the September 1985 Board decision 
includes a letter from the veteran's wife, which was received 
in September 1985.  The content of the letter duplicates the 
March 1985 letter from the veteran's wife.  

In a January 1989 letter, David B. Trapper, M.D., indicated 
that he had been providing medical treatment to the veteran 
since July 1987.  Dr. Trapper stated that the veteran 
continued to have significant anxiety and depression, 
requiring long-term treatment and medication.  Although Dr. 
Trapper noted that the veteran continued to relate his 
psychiatric problems to service, Dr. Trapper did not himself 
opine that the veteran's psychiatric disorder is related to 
service.  

In statements submitted in February 1998, the veteran 
indicated that he had received medical treatment at the 
Durham VAMC and the VAMC in Salem, Virginia, (Salem VAMC) 
after his separation from service.  

In April 1998, records of medical treatment of the veteran at 
Guilford Neurologic Associates, in Greensboro, North 
Carolina, dating from July 1987 to October 1997, were 
associated with the claims folder.  The records show that the 
veteran was treated for multiple disorders including, 
reactive depression.  A July 1988 medical note indicated that 
the veteran continued to be depressed, and he was taking 
medication for what was described as a "muscle spasm" in 
his neck, which interfered with his ability to swallow.  

The veteran also submitted several written statements and 
letters in support of his claim.  In a letter to his U.S. 
Senator, construed as a notice of disagreement and submitted 
in June 1998, the veteran asserted, in effect, that he had 
not had an acquired psychiatric disorder prior to service.  
In a letter dated in October 1998, the veteran asserted that 
he had served aboard an aircraft carrier, the USS Kadashan 
Bay; which carried 20 and 40 millimeter aircraft guns which 
were constantly firing.  He reported that he was currently 
receiving medical treatment for continuing problems with his 
nerves.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307. 3.309 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, and accepted for service except as to defects 
noted on the pre-enlistment examination or where clear and 
unmistakable evidence demonstrates that the injury or disease 
pre-existed service.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  

If it is determined that a disability present in service 
existed prior to service, then the question of aggravation is 
raised.  In this regard, a preexisting injury or disease will 
be considered to have been aggravated by service, where there 
is an increase in disability during such service unless there 
is clear and unmistakable evidence that the increase in 
severity is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The September 1985 Board decision denying service connection 
for an acquired psychiatric disorder is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104.  To reopen the claim, the claimant must present or 
secure new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (1998).  

In this case, the Board concluded in its September 1985 
decision, that the acquired psychiatric disorder for which 
the veteran was treated during service pre-existed service 
and was not aggravated by service.  At the time of the 
Board's decision, it was accepted practice to determine that 
the presumption of soundness upon a veteran's enlistment 
could be rebutted by using recorded clinical data in the 
service medical records indicating that the veteran had been 
treated for the disability at issue prior to service.  
However, since the September 1985 decision, the Court has 
been created, and the Court has held that the clear and 
unmistakable evidence required to rebut the presumption of 
soundness may consist of pre-service clinical records 
reflecting a diagnosis of the disability at issue (here, an 
acquired psychiatric disorder) or a medical opinion that the 
disorder present during service clearly and unmistakably 
preexisted service.  Recorded clinical data in service 
medical records or any other medical records, alone, will not 
rebut the presumption of soundness at enlistment.  Crowe v. 
Brown, 7 Vet. App. 238 (1995).  

In this case, there are no pre-service clinical records in 
the claims folder showing that the veteran had an acquired 
psychiatric disorder prior to service.  The statements of 
Drs. Casteen and Pace are generally favorable to the veteran.  
Both physicians reported that the veteran had been nervous 
during service, but neither physician provided a medical 
opinion that the veteran's acquired psychiatric disorder, 
which was demonstrated during service, clearly and 
unmistakably preexisted service.  

The evidence added to the record since September 1985 
includes records of private medical treatment by Dr. Trapper 
and at Guilford Neurological Associates.  These records show 
that the veteran continues to be treated for a psychiatric 
disorder.  (The veteran has also indicated that he has had VA 
medical treatment at the Durham VAMC and the Salem VAMC on 
several occasions since his discharge from service.)  The 
evidence also includes the veteran's own statements that he 
did not have an acquired psychiatric disorder prior to 
service, that he was exposed to stressful events during 
service, and that his symptoms began with his exposure to 
stressors in service.  The Court has held that, in the 
context of determining whether a claim should be reopened, 
the credibility of newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Accordingly, given the precedential decision of the Court, 
the absence of a medical opinion stating that an acquired 
psychiatric disorder clearly and unmistakably pre-existed 
service, and the veteran's own statements submitted since 
September 1985, the Board concludes that the additional 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim, and is, 
therefore, material.  As new and material evidence has been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disorder, the claim is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, and the claim is reopened.  


REMAND

As noted above, the medical evidence added to the record 
since the Board's decision in September 1985 shows that the 
veteran is continuing to receive private and VA medical 
treatment for a psychiatric disorder.  It is undisputed that 
the veteran was also treated for a psychiatric disorder 
during service.  The Court has held that Board may not make 
medical determinations based upon its own unsubstantiated 
opinion, but is free to supplement the record by ordering a 
medical examination where the medical evidence of record is 
insufficient.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers 
who have treated him for an acquired 
psychiatric disorder since service.  All 
records of medical treatment identified 
which are not already in the claims 
folder should be associated with the 
claims folder.  

2.  Following completion of the foregoing 
development, the veteran should be 
accorded a VA examination by a 
psychiatrist to ascertain the nature, 
onset and severity of his psychiatric 
disorder.  All clinical findings should 
be reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examining 
physician must furnish answers to the 
following questions: (a) Did an acquired 
psychiatric disorder clearly and 
unmistakably preexist the veteran's 
service?  (b) If the answer to the 
question in part "a" is in the 
affirmative, is it at least as likely as 
not that the pre-service psychiatric 
disorder increased in severity during the 
veteran's service?  (c) If the answer to 
the question in part "a" is in the 
negative, is it at least as likely as not 
that the veteran's current psychiatric 
disorder developed during service or is 
otherwise related to service?  

3.  The RO should then review the claim 
of service connection for an acquired 
psychiatric disorder to determine whether 
it may be granted.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

4.  After requesting a Travel Board 
hearing and then requesting a hearing 
before an RO hearing officer, the 
veteran's representative at the RO 
cancelled the veteran's request for a 
hearing in April 1999.  The veteran's 
representative should be asked to clarify 
his remarks on page 2 of VA Form 646, 
dated June 4, 1999, suggesting that the 
request for a Travel Board hearing may 
still be pending.  If this was a mistake 
on the part of the representative at the 
RO, such should be reflected in the 
record.  If the veteran has renewed his 
request for a Travel Board hearing, such 
hearing should be scheduled on the next 
available Travel Board docket.  If a 
Travel Board hearing is conducted, the 
case must be returned to the Board 
following such hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



